Citation Nr: 0006133	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:  To Be Clarified


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from July 1974 to 
July 1977.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a June 1997 rating decision, 
in which the Manchester RO denied the veteran's claim for 
service connection for PTSD.  The veteran filed an NOD in 
February 1998, and the RO issued an SOC that same month.  The 
veteran filed a substantive appeal in April 1998.  
Thereafter, the veteran's appeal came to the Board, which, in 
a June 1999 decision, remanded the appeal to the RO for 
additional development.  A supplemental statement of the case 
(SSOC) was issued in October 1999.  


REMAND

The Board notes that, in December 1995, the veteran filed a 
VA Form 21-22 (Appointment of Veterans Service Organization 
as Claimant's Representative), appointing the Disabled 
American Veterans (DAV) as his authorized representative.  A 
notation on the form indicates that the appointment was 
acknowledged by the RO in January 1996.  As noted above, in 
June 1997, the veteran's claim for service connection for 
PTSD was denied by the RO.  The veteran perfected an appeal 
in due course, which was certified to the Board in August 
1998.  



In reviewing the veteran's claims file, we note that, on May 
10, 1999, the veteran executed another VA Form 21-22, in 
favor of The American Legion (AL).  Written acknowledgment of 
the new appointment was entered on the form by the RO that 
same month.  On the previous Form 21-22, a written indication 
of revocation, entered on the same date as the new 
appointment, was made, and a yellow tab attached thereto 
noted, "Revoked 5-10-99".  One week later, the RO received 
a memorandum from AL requesting that the veteran's claims 
file be transferred from the Manchester RO to the AL office 
at the White River Junction RO, so the organization could 
conduct a review of the veteran's file.   

In June 1999, the Board rendered a decision with respect to 
the veteran's claim for service connection for PTSD.  The 
decision noted the veteran's representative as being the DAV, 
and the appeal was remanded to the RO for additional 
development.  In July 1999, the RO sent a development letter 
to the veteran requesting additional information with respect 
to his claimed in-service PTSD stressors.  A copy of the 
letter was noted as having been sent to AL.  Later that 
month, the RO received a letter from AL in which the 
organization requested that its power-of-attorney be revoked.  
The letter noted that it was AL's policy not to become 
involved with cases already in appellate status, and thus 
they could not act as the veteran's representative.  In 
response, the RO updated the May 10, 1999, Form 21-22 to 
indicate that it had been revoked, "7-16-99 per AL 
request".  There is no indication in the claims file that 
the veteran was formally notified of AL's revocation, 
although the October 1999 SSOC noted that a representative's 
copy was directed to "none".  It also appears that the 
documentation with respect to the veteran's change in service 
representatives from DAV to AL was not in the claims file 
when the veteran's appeal first came before the Board.  

The Board notes that, pursuant to 38 C.F.R. § 20.1304(a) 
(1999), an appellant will be granted a period of 90 days 
following the mailing of notice to him that his appeal has 
been certified to the Board for appellate review in which to, 
inter alia, request a change in representation.  Under 
38 C.F.R. § 20.607 (1999), revocation of a representative's 
authority to act on behalf of a claimant must be sent in 
writing by the claimant to the agency of original 
jurisdiction (in this case, the RO), or to the Board if the 
appellate record has been certified to the Board for review.  
The revocation is effective when notice of the revocation is 
received by the RO or the Board, whichever is applicable.  In 
addition, VA regulations specify the procedure for withdrawal 
of services by a representative after certification.  38 
C.F.R. § 20.608 (1999).  In particular, after the agency of 
original jurisdiction has certified an appeal to the Board, a 
representative may not withdraw as representative in the 
appeal unless good cause is shown upon motion.  Such motions 
must be in writing and submitted to the Board.  Good cause 
includes, inter alia, factors which make the continuation of 
representation impossible, impractical, or unethical.  Id.  

We note that whether the veteran or DAV initiated the 
revocation of the original December 1995 power-of-attorney 
declaration in May 1999 is not ascertainable from the record, 
although it appears that the veteran took action, on his own, 
to designate AL in lieu of DAV.  In any event, under the law, 
the revocation was not effective, given that the Board was 
not properly informed of the revocation by either party.  
Furthermore, the veteran's change in representatives to AL 
was also not effective, given that it occurred more than 90 
days following the mailing of notice to the veteran that his 
appeal had been certified to the Board for appellate review, 
and there was no written notice to the Board of good cause 
for the delay.  Thus, the Board concludes that the veteran's 
service representative is still, under the law, DAV, given 
the lack of an effective revocation and reappointment.  
However, it is apparent from the record that DAV is currently 
not representing the veteran in his appeal.  

Under 38 C.F.R. § 20.600 (1999), a veteran must be accorded 
full right to representation in all stages of the appeal by a 
recognized organization, attorney, agent, or other authorized 
person.  The Board thus finds that, given the facts of this 
case, the RO should contact the veteran and clarify whether 
he wishes to be represented in his appeal, and if so, whether 
he wishes to be represented by DAV or some other 
representative.  


Accordingly, additional development is needed before we reach 
a decision on the veteran's claim, and the case is REMANDED 
to the RO for the following action:

1. The RO should inform the veteran that he has 
the option of securing representation should 
he so desire, and appropriate forms should be 
sent to the veteran for his use, should he 
choose to exercise that option.  The RO should 
also afford the veteran an opportunity to 
submit any additional evidence pertinent to 
his claim for service connection for PTSD.  In 
particular, the veteran should be requested to 
submit any additional clarifying information 
with respect to his claimed in-service PTSD 
stressors.  

2. Based upon any additional information obtained 
as a result of this Remand, the RO should 
review the evidence of record and enter its 
determination with respect to service 
connection for PTSD.  If the decision remains 
adverse to the veteran, the RO should issue an 
SSOC, a copy of which should be provided to 
the veteran and his representative, if one has 
been appointed.  Thereafter, the veteran and 
his representative should be given the 
opportunity to respond.  The case should be 
returned to the Board for further appellate 
consideration, if otherwise in order, 
following appropriate appellate procedure. 

No action is required of the veteran until he receives 
further notice.  The purpose of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).




